Mr. Associate Justice Hernández,
after making the above statement of facts, delivered the following opinion oí the Court:
The facts and the legal propositions set forth in the foregoing judgment are accepted, save the first of the latter, in so far as it seems to affirm that the game of Lottery is prohibited by the laws of the Congress of the United States, although the postal laws of the United States'do prohibit and punish the forwarding of lottery tickets through the mail. The “Diputación Provincial” of Porto Rico, in selling the lottery tickets which have given rise to this suit, contracted the obligation imposed by the regulation governing the matter of carrying out the drawings thereof, and having failed to do so, the non-fulfilment of that obligation entitles the holders of tickets to the reimbursement of the money paid by them, both because of the highly moral and juridical principle that no one should enrich himself to the prejudice of another, applicable not only to persons, hut to every legal entity, and because it is so provided by article 1124 of the Civil Code which declares that the right to rescind the obligation is considered as implied where the *233same is mutua], in case one of the obligated persons does not comply with what is incumbent upon him. The “Diputación Provincial”, having been abolished by General Order No. 17, Series of 1898, in which it was ordered that the Secretary of the Treasury should take charge of the assets and liabilities and collect all the credits and liquidate all the debts thereof, and a Liquidating Commission having been created by General Order No. 84, Series of 1900, to receive, hear and decide upon all claims against the said late “Diputación Provincial”, in order that such debts as were duly acknowledged might be paid as speedily as possible, it is evident that it devolves upon the Government of Porto Rico, through its Treasurer, to pay by way of reimbursement, the sums claimed by plaintiffs as holders of tickets of the Provincial Lottery the drawings of which did not take place in due time. The decision adjudging the Administration to pay the value of the tickets specified in the complaint, without special imposition of costs and taking no account of the interest, cannot be amended for the benefit of respondents as requested by them at the hearing, because for this purpose they should have signified their desire to continue the prosecution of the appeal when the papers were submitted to them; nor can the fact of their having' prematurely done so on entering an appearance in the Supreme Court, be of any benefit to them, inasmuch as this cannot be done either before or after the aforesaid step in the proceedings as is expressly provided in Article 467 of the Regulation for the execution of the Law of Litigative-Administrative matters. We adjudge that-we should affirm and do affirm the judgment rendered by the District Court of San Juan, on October 4, 1901.
Messrs. Chief Justice Quiñones and Associate Justices Fi-gueras and Sulzbacher, concurring.
Mr. Associate Justice MacLeary, dissenting.